Citation Nr: 1622265	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  09-34 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection of chronic headaches.

2. Entitlement to service connection of an acquired psychiatric disorder, to include depression and anxiety disorders.


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the benefits sought on appeal. 

In January 2016, the Veteran testified before the undersigned Veterans Law Judge during a hearing conducted at the RO in Oakland, California.  A transcript of the hearing has been associated with the claims file.

As an initial matter, the Board notes that throughout the claims file, the Veteran has presented several theories of entitlement.  At certain times the Veteran has submitted statements asserting that both his headaches and depression are caused by his head injury.  At other times, the Veteran has asserted that these disabilities are caused by the pain he experiences from his service-connected disabilities.  Thus, the Board has characterized the issues as seen above so as to encompass all applicable theories of entitlement with respect to both issues.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.  

A review of the claims file also reveals that the Veteran submitted a claim for a total disability rating based on individual unemployability (TDIU) in August 2011.  The record contains no evidence that this claim has been adjudicated.  

The claims file also contains a March 2011 request from the Veteran for service connection of "severe chronic pain" secondary to his service connected disabilities.  This request from the Veteran was followed by an April 2011 notice from the RO that "there is no diagnostic code for chronic pain syndrome", and so the RO treated the Veteran's request as a claim for an increased disability rating for his right shoulder and cervical spine.  In August 2011 the Veteran disagreed with this notice and pointed to Diagnostic Code 9422.  

Affording a sympathetic review of the claims file to the Veteran, the Board finds evidence that the Veteran may have intended to initiate a claim for service connection chronic pain syndrome, which has not been adjudicated.

Accordingly, the issues of service connection of chronic pain syndrome and TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. An approximate balance of positive and negative evidence exists with respect to the issue of whether or not the Veteran's headaches are caused by, or etiologically related to, the Veteran's service-connected disabilities.

2. It is at least as likely as not that the Veteran's acquired psychiatric disorders are caused, or aggravated, by the Veteran's service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for service connection of the Veteran's headaches have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2. The criteria for service connection of the Veteran's acquired psychiatric disabilities have been met.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board is granting in full the benefits sought on appeal   As the Board is granting the claims for service connection, the claims are substantiated, and there are no further notice and assistance requirements to satisfy.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

As was noted above, the Veteran testified at a hearing before the undersigned in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that a Veterans Law Judge who chairs a hearing fulfill two duties.  First, the Veteran's Law Judge must fully explain the issues, and second, the Veterans Law Judge has the duty to suggest the submission of evidence that may have been overlooked.  

In this case, the Veterans Law Judge clearly explained the elements necessary for the Veteran to substantiate his claims for service connection, as well as possible means available for the Veteran to provide evidence of those elements.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim(s) based on the current record.


II. Analysis

As stated above, the Veteran is seeking service connection in his claims.  Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a disability is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Such secondary service connection can also be established through a showing that the Veteran's claimed disability is aggravated by a service-connected disability.  38 C.F.R. § 3.310(b)  In this case, the Veteran is already service connected for separation of his right shoulder, limitation of motion of the cervical spine, and left ear hearing loss.  

In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay evidence is competent to establish the presence of observable symptomatology, and "may provide sufficient support for a claim of service connection", it is not competent to establish a diagnosis or etiology, except in very specific situations.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Finally, in assessing these claims, the Board notes that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary, and therefore the Board, must give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Headaches

In this case, the Veteran contends that while he was in-service he experienced multiple head injuries, which he believes are related to his current headaches.  Among these head injuries in service, the Veteran testified at the hearing that he received multiple head injuries while playing football in service.  The Veteran testified that this occurred in 1977, and that he had sought treatment from service medical personnel for headaches.  No record of this exists in the claims file.  The Veteran also testified that he believed he injured his head in two separate motor vehicle accidents that occurred while he was in service.  These accidents occurred, according to the Veteran's medical records, in November 1978 and March 1979.

The Veteran's service treatment records do indicate that he was involved in a motor vehicle accident in March 23, 1979, while serving on active duty.  The report of this accident indicates that the Veteran injured his right shoulder, but the report contains no indication that the Veteran injured his head.  However, the Veteran contends that since this accident he has experienced regular headaches, and he notes that he even experienced a subarachnoid hemorrhage in April 1986.  

To be certain, the Veteran's medical records do contain several reports of powerful migraine headaches throughout his recent medical history.  The Veteran has also repeatedly been diagnosed in the record as having migraine headaches.  As such, it appears clear that the Veteran does have a current disability of chronic migraines; satisfying the first element of service connection.  

The weight of the evidence also indicates that the Veteran did have an in-service event or injury which could relate to his current disability of chronic migraines.  As such, the second element of service connection for this disability also appears satisfied.  The only remaining question with respect to this claim is whether a medical nexus exists between the Veteran's in-service head injuries and his current chronic migraines.  

On that point, the claims file contains several instances of objective testing of the Veteran head, including EEG testing and a cerebral angiogram.  The record also includes the Veteran's June 2007 VA medical examination of his headaches.  During this examination, the examiner provided a detailed medical history of the Veteran's headaches and again diagnosed him with migraine headaches.  The examiner then went on to provide their opinion that the Veteran's chronic headaches were not caused by, or the result of, his in-service motor vehicle accident in March 1979.  The examiner also stated that it was less likely than not that the Veteran's current headaches were the result of his cervical spine disability.  In support of this opinion the examiner went on to discuss certain objective testing findings contained in the record.  This constitutes the only medical opinion evidence on the question of any nexus between the Veteran's current chronic headaches and his in-service injuries.  

That said, the Board also notes evidence contained in the record which suggests that the Veteran's headaches are caused by his musculoskeletal pain.  Specifically, the record includes a detailed statement from the Veteran' spouse, which was submitted in April 2009.  In this statement, the Veteran's spouse details how the Veteran's headaches, in her experience, appear to onset in correlation with his pain in his neck and right shoulder.  This statement is consistent with the Veteran's testimony at the hearing, where he unequivocally associated his headaches with the pain he experiences in his shoulder and neck.  

In addition to these statements from the Veteran and his wife, the record also includes several statements from the Veteran's chiropractor.  The first of these statements was offered in June 2006, in which the chiropractor stated that he treated the Veteran for back and neck conditions with "concomitant cervicogenic headaches."  This statement was followed by a January 2007 statement in which the chiropractor stated that the Veteran's headaches pertained to several other disabilities, including "cervicobrachial syndrome".  Finally, in August 2009, the Veteran's chiropractor stated that "it [was] [his] clinical opinion that there is a definite correlation" between the Veteran's migraine headaches and the "issues he experiences in his neck and right shoulder."

The record in this case also includes the report of the June 2007 VA medical examiner, as was discussed above.  Further, the record also notes a November 2008 notation in the Veteran's VA medical records which diagnosed the Veteran with "atypical migraine headaches with tension component, pain trigger."

Taken together, the Board finds that the evidence is in relative equipoise as to the question of whether or not the headaches that the Veteran experiences are caused, or aggravated, by his service-connected disabilities.  While the June 2007 VA medical examiner provided detailed rationale for their opinion that such a relationship did not exist, the Board finds that opinion, standing alone, cannot sufficiently overcome the cumulative weight of the Veteran's assertions as to his pain, as well as the observations of the Veteran's wife, the statement of the Veteran's treating chiropractor, and the medical treatment note discussed above.  Because the evidence is in relative equipoise on the question of secondary service connection, the Board finds that the "benefit of the doubt rule" discussed above is applicable, and the question is to be resolved in favor of the Veteran.  

B. Acquired Psychiatric Disabilities

The Veteran entered military service in August 1975.  He was provided an induction medical examination in July of that year.  At that time, the Veteran did not endorse any psychological difficulties, and the examiner found the Veteran to be psychologically normal.  However, the Board notes that the Veteran's service treatment records contain a single report from June 1978 in which a service medical provider noted that the Veteran had been experiencing "problems with adjusting to Marine Corps life since November 1977."  The provider also notes that the Veteran's military duty detail was recently changed, "which greatly increased his hostility and anxiety".  Ultimately, the provider requests that the Veteran be examined and gives a provisional diagnosis of personality and adjustment difficulty.  However, when the Veteran was given a discharge examination in June 1976 he was again found to be entirely normal, psychologically.  

Since the Veteran's discharge, his medical records were silent as to any psychological difficulties until July 2006, at which time the Veteran sought outpatient psychological treatment from a private care provider.  At that time, the Veteran complained of personality changes, behavioral abnormalities, and emotional labiality.  Ultimately, this provider diagnosed the Veteran with moderate depression with acute episodes of panic disorder and generalized anxiety.

Since that time, the Veteran, and his wife, has continued to claim that he has experienced a change in his personality which leads to instances of labiality, such as periods of immense anger or the tendency to isolate himself.  Furthermore, the Veteran's medical records contain significant amounts of psychological treatments notes, and the Board notes that at various times throughout the Veteran's medical records he has been diagnosed with depression, anxiety, and post-traumatic stress disorder.  

The Veteran was examined by a VA medical examiner in June 2007.  At that time, the examiner diagnosed the Veteran with major depressive disorder and opined, after reviewing the record and examining the Veteran, that it was at least as likely as not that the Veteran's depression was caused by, or a result of, his service head and shoulder injuries, which were discussed above.  The examiner then went on to explain that "it is well-established that chronic pain of any type is related to the development of clinical depression."

Finally, the Board also notes that in the statement of the Veteran's wife from April 2009, the Veteran's wife stated that she had observed the Veteran's depression to onset when he experiences pain in his shoulder and neck.  

This being the evidence most relevant to this claim for service connection, there does appear to be an indication that the Veteran's psychological disabilities first onset during his service.  However, given that the Veteran's exit examination and post-service medical records are silent as to any psychological difficulties until many years later, there is insufficient evidence to find that his current disability first onset in service.  

That said, the evidence does support a finding that the Veteran's acquired psychological disorder is caused, or aggravated, by the pain he experiences from his service-connected right shoulder and neck disabilities.  In reaching this conclusion, the Board places great weight on the statement of the June 2007 VA examiner, who indicated that a known relationship exists between chronic pain and clinical depression.  The Board also places weight on the statement of the Veteran's spouse, who is able to draw upon first-hand observations of the Veteran's symptoms and behaviors to state that his depression onsets during moments of extreme pain.  

Taken together, the weight of the evidence regarding this claim indicates that the Veteran's depression is caused, or aggravated, by his service connected right shoulder and neck disabilities.


ORDER

1.  Service connection of chronic headaches is granted.

2. Service connection of acquired psychiatric disorders, to include depression, is granted. 



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


